Citation Nr: 0023428	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-41 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disorder, a pinched nerve in the neck and 
lumbar spine desiccation due to treatment at a VA facility.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral cataracts due to treatment provided by VA.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral lower extremity aortoiliac occlusive disease due to 
treatment provided by VA.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from September to 
December 1953, and from August 1954 to March 1955.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO) 
which denied benefits under the provisions of 38 U.S.C.A. 
§ 1151.  That section of the law provides compensation to any 
veteran who has suffered an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment.  In denying the claim, the RO found that 
the appellant had not incurred additional disability, namely, 
a left shoulder disorder, a pinched nerve in the neck, lumbar 
spine desiccation, bilateral cataracts and bilateral lower 
extremity aortoiliac occlusive disease, as a result of VA 
Medical Center (VAMC) medical treatment, including surgery, 
rendered between 1986 and 1991.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
appellant incurred additional disability consisting of a left 
shoulder disorder, a pinched nerve in the neck or desiccation 
of the lumbar spine as a result of treatment at a VA 
facility.

2.  There is no competent medical evidence showing that the 
appellant incurred additional visual disability diagnosed as 
bilateral cataracts as a result of treatment at a VA 
facility.

3.  There is no competent medical evidence showing that the 
appellant incurred additional vascular disability diagnosed 
as bilateral lower extremity aortoiliac occlusive disease as 
a result of treatment at a VA facility.


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left shoulder disability, a pinched 
nerve in the neck and desiccation of the lumbar spine is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.358 (1999).

2.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral cataracts is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1999).

3.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral lower extremity aortoiliac 
occlusive disease is not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has claimed that he developed a left shoulder 
disability, a pinched nerve in the neck and desiccation of 
the lumbar spine as a direct result of treatment received at 
a VA facility following a 1986 motor vehicle accident.  He 
has also asserted that he developed bilateral cataracts due 
to the steroids that VA gave him for his shoulder and 
breathing problems.  Finally, he has averred that VA 
misdiagnosed his complaints of pain in the thigh and groin as 
arthritis, missing the fact that he had occlusive disease in 
the lower extremities.

During a personal hearing conducted at the RO in July 1996, 
the appellant testified that he had undergone surgery at VA 
in order to manipulate a frozen shoulder.  He asserted that 
the orthopedic surgeon had broken his collarbone at the time 
of this manipulation.  The appellant further testified that 
the VA committed an error when they failed to check his leg 
arteries after he complained of thigh and groin pain.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), in King v. Brown, 5 Vet. App. 
19, 21 (1993), held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant as to the 
§ 1151 claims are beyond the competence of the person making 
the assertions, as will be explained.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994); but see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) (indicating that 
a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented well-grounded 
claims.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Review of the objective evidence of record reveals that the 
appellant was involved in a motor vehicle accident in 1986.  
He was ultimately treated at VA for his complaints of pain in 
the left shoulder.  During a September to October 1987 VA 
hospitalization, his history of a left rotator cuff tear was 
noted.  He was experiencing limitation of motion secondary to 
arthritic changes and pain.  He underwent conservative 
treatment for his complaints.  Between October 21st and 27th, 
1987, he was again hospitalized at a VA facility, at which 
time his active range of motion was as follows:  abduction to 
30 degrees; adduction to 20 degrees; internal rotation to 70 
degrees; external rotation to 5 degrees; flexion to 30 
degrees; and extension to 10 degrees.  He was taken to the 
operating room, where under anesthesia, he underwent 
manipulation of the left shoulder joint.  After this 
manipulation, his active range of motion was as follows:  
flexion to 135 degrees; abduction to 80 degrees; internal 
rotation to 90 degrees; external rotation to 25 degrees; and 
extension to 20 to 30 degrees.  He was started on physical 
therapy in order to maintain his range of motion.  He was 
noted to have done well post-operatively.

A private treatment record, dated in April 1981, indicates 
that the appellant had been involved in two work-related 
accidents, one on January 18, 1979, the other on October 27, 
1979.  The diagnoses were acute traumatic left S1 separation 
and rotational wedge subluxation at L3-4.  A MRI performed in 
October 1990 showed a normal lumbar spine, except for some 
slight desiccation of the L4-5 disc space.  

The report of private examination performed in September 1991 
refers to the appellant having left ulnar nerve entrapment.  
The appellant complained of left shoulder pain with tingling 
in the ring and small fingers.  It was noted that he had had 
numerous visits to the Tampa VA Medical Center for treatment; 
this had included a left shoulder manipulation.  He had also 
had steroid injections.  He also complained of pain and 
stiffness in the neck and low back.  The physical examination 
noted crepitation in the left shoulder.  Strength was nearly 
5/5 throughout and sensation was intact.  The radial and 
ulnar pulses were 2+.  On full extension of the left upper 
extremity, he had increased tingling in the ring and small 
fingers.  The diagnoses rendered were cervical radiculopathy; 
probable cubital tunnel syndrome of the left upper extremity; 
rotator cuff tear of the left shoulder; and frozen shoulder 
with manipulation.

Review of the objective evidence of record also reveals that 
the appellant was treated in VA facilities with steroids for 
his complaints of left shoulder pain and for his breathing 
problems.  This steroid treatment was prescribed between 1987 
and 1989.  Mild bilateral cataracts were referred to in 
January 1989.

In a written statement dated in February 1997, the 
appellant's treating physician indicated that the appellant 
had first been seen on August 31, 1994 for complaints of 
decreased vision.  He was found to have bilateral cataracts, 
which were a combination of nuclear sclerosis, cortical 
clouding and posterior subcapsular opacity.  The left 
cataract was removed on September 8, 1994, and the right was 
removed on April 13, 1995.  It was noted that VA had treated 
him with Prednisone, a steroid, for breathing problems 
between 1987 and 1989.  It was then stated that "[i]t is 
known that a steroid such as prednisone can cause cataracts 
or can make cataracts progress faster."  On March 7, 1997, 
another of the appellant's treating physicians submitted a 
statement, in which it was commented that "[i]t had been 
documented that steroids can contribute to the formation of 
such cataracts."

The appellant underwent a VA medical examination in December 
1997.  His corrected visual acuity was 20/20 bilaterally.  
There was no evidence of diplopia or visual filed defects.  
The diagnosis was bilateral cataract extraction.  His steroid 
use between 1987 and 1989 was noted.  The examiner then 
commented that 

"[s]teroid injection did not (emphasis in the 
original) contribute to cataract formation.  Oral 
steroids over a number of years has the potential 
of contributing to cataract development, however 
uncertain if this had any bearing on this veteran's 
cataracts.  Typically cataracts secondary to 
steroid use develop and worsen while on the 
medication, veteran stopped steroids 5 years prior 
to cataract surgery.  Likely that cataracts were a 
result of age and not steroid use."

Review of the objective record also demonstrates that the 
appellant was hospitalized at a private facility, in July 
1991, for complaints of intermittent lower extremity 
claudication.  It was found that he had bilateral lower 
extremity aortoiliac disease, for which he underwent a 
bilateral aortoiliac bypass graft.  He indicated at that time 
that he had been seen by VA after a 1986 motor vehicle 
accident for complaints of pain in the left thigh and groin, 
at which time arthritis was diagnosed.  

In a written statement dated in August 1995, a private 
physician indicated that the appellant had been treated in 
1991 for bilateral lower extremity aortoiliac disease.  He 
noted that the appellant had undergone a bilateral aortoiliac 
bypass graft in order to prevent claudication and possible 
gangrene, which were possible complications of this disease.

In order to establish a well grounded pursuant to the 
provisions of 38 U.S.C.A. § 1151, the following must be 
established: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).

In the instant case, there is medical evidence of current 
disabilities; that is, there is medical evidence showing the 
presence of a left shoulder disorder, cervical radiculopathy, 
desiccation in the lumbar spine, bilateral cataracts and 
bilateral lower extremity aortoiliac disease.  However, there 
is no clinical evidence that establishes that these current 
disabilities were the result of VA hospitalization, medical 
or surgical treatment.  The appellant has not provided any 
medical evidence, except the statement of his opinions 
contained in his written statements and his hearing 
testimony, to establish that any of the dysfunction and 
pathology he currently suffers from is causally due to VA 
treatment and/or surgery rendered between 1986 and 1991; the 
appellant is not medically trained and is not qualified to 
render such a medical opinion that he currently has any 
medical condition as the result of VA care rendered between 
1986 and 1991.

While the appellant did undergo VA surgical treatment for a 
longstanding left shoulder disorder in 1987, the evidence 
suggests that his condition was improved following this 
treatment, not worsened.  There is absolutely no indication 
that he developed cervical radiculopathy or lumbar spine 
desiccation due to any VA intervention.  There is no medical 
opinion relating the left shoulder, cervical radiculopathy or 
lumbar spine desiccation to VA treatment.  

In regard to the bilateral cataracts, it is noted that two 
private physicians had indicated that there is a documented 
connection between steroid use and the development of 
cataracts.  However, these opinions did not state that the 
appellant developed his cataracts as a direct result of the 
steroids with which VA treated him.  Such vague and generic 
statements cannot satisfy the requirement of a medical nexus, 
particularly in light of the VA medical examiner's opinion of 
record; this opinion was rendered after a review of the 
appellant's medical records and resulted in a finding that it 
was more likely that the appellant's cataracts were related 
to age and not to steroid use.

Finally, the appellant has presented no evidence of a 
connection between his diagnosed bilateral lower extremity 
aortoiliac disease and the treatment provided him by VA.  
This condition was first treated on a private basis in 1991.  
While he indicated that he had complained about thigh and 
groin pain when VA treated him in 1987 after a 1986 motor 
vehicle accident, the objective records do not support this 
contention.  More importantly, there is no medical opinion 
relating the development of this disorder to any VA 
intervention.

The appellant's allegations that he currently suffers from 
any additional disability, including any left shoulder 
disorder, cervical spine disorder, lumbar spine disorder, 
vascular disorder or bilateral cataracts, caused by treatment 
rendered in VA facilities between 19869 and 1991, are not 
otherwise borne out by the evidence of record, including any 
credible medical opinion that the course of treatment he 
received at the VA, between 1986 and 1991, has resulted in 
any current dysfunction or pathology.  Therefore, it is 
concluded that the appellant's claims for compensation under 
38 U.S.C.A. § 1151 for a left shoulder disorder, a pinched 
nerve in the neck, desiccation of the lumbar spine, bilateral 
cataracts, and bilateral lower extremity aortoiliac disease 
are not well grounded.

Because the appellant's claims are not well grounded, the VA 
is under no duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  It is also 
noted, however, that there is no allegation that there are 
records that could be obtained that could make the claims 
well grounded.

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground these claims, and thus complete his 
application for 38 U.S.C.A. § 1151 benefits for any left 
shoulder disorder, pinched nerve in the neck, desiccation of 
the lumbar spine, bilateral cataracts, and bilateral lower 
extremity aortoiliac disease.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that he currently has any 
additional disability, including left shoulder disorder, 
pinched nerve in the neck, desiccation of the lumbar spine, 
bilateral cataracts, and bilateral lower extremity aortoiliac 
disease as the result of VA treatment that is due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's currently suffers from any pathology or 
dysfunction as the result of care and medical treatment 
provided by the VA, the Board finds that each of the 
appellant's claims must be denied as not well grounded.  
38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. App. 449 
(1995).

It is also found that there is no prejudice to the appellant 
in denying any of these claims as not well grounded, even 
though the RO decision was on the merits.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

Well-grounded claims not having been submitted for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability, a pinched nerve in the neck, 
desiccation of the lumbar spine, bilateral cataracts, and 
bilateral lower extremity aortoiliac disease as the result of 
VA treatment, each claim is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

